DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments
Applicant’s argument have been fully considered and they are not persuasive.  
Portions of Applicant’s remarks (Indicated with “...A...”) are copied and pasted below, with the focal point thereof, addressed in each response (Indicated with “...R...”), provided in bold underlining.
--
I.A.	First, Wakuda fails to teach and disclose certain key elements of Applicant's claimed device. (See Official Action at pp. 5, 7 and 11-12.)
Second, Wakuda also clearly fails to teach or disclose the subject matter of the claimed device "as a whole." See 35 U.S.C. § 103. For instance, as discussed in Wakuda, most touchscreen interfaces work by detecting the coordinate position of a user's fingertip based on a change in the capacitance value. (Wakuda at [0030]- [0031].) However, such conventional prior art systems and methods are not efficient for providing both haptic actuation and touch sensing in the same device, - since the very presence of front surface electrodes in a touchscreen device may actually block the finger from being able to reduce the capacitance. 
I.R.	The Office respectfully disagrees.  The above remarks, directed to an alleged deficient teaching of “...efficiency...” by the reference Wakuda (2013/0063394), are not directed to a recited claim limitation and will be regarded as a general allegation of patentability.

II.A.	In addition, Wakuda also fails to teach, disclose or provide motivation to a POSITA to arrive at a device capable of both (or simultaneous) haptic actuation and touch sensing and/or producing haptic actuation while sensing is suspended in the device. 
II.R.	An explicit point of clarification by Applicant is requested here.  The recitation of “...simultaneous...” in the claim(s) is being interpreted to communicate that functionality of haptic actuation and touch sensing are “...simultaneously present...” within the display/system, but not themselves driven/active with simultaneity, with respect to one another.  This interpretation finds its basis in [0079] – [0081] of the instant application, as indicated in the footnote on p. 4 of the 28 July 2021 Office Action, as well as below in the present Office Action, and will not be repeated here, for brevity.  
The validity of the interpretation is neither acknowledged nor contested by Applicant.  In subsequent correspondence, please explicitly indicate whether this interpretation is consistent with Applicant’s intended scope.
Wakuda’s teaching of the coordinate input device whose front surface has a tactile stimulus generation apparatus installed thereupon [0003]; the coordinate input device and tactile stimulus generation apparatus are “...simultaneously present...” within the display/system, in a manner reading fairly on the claimed invention.

III.A.	More specifically, in Applicant's claimed device, the first pair of electrodes and the second pair of electrodes of the second plurality of electrodes disposed on the front surface are configured to produce an increase in signal transmission (with a higher signal-to-noise ratio than traditional pCap sensing) when a user's finger is disposed contiguously with the front surface. In addition, unlike Wakuda, in Applicant's claimed device when a first electrical signal is sent to at least one or more of the second plurality of electrodes a haptic effect is produced, and when a second electrical signal is sent to at least one of the one or more of the first plurality of electrodes a touch location is determined based on an increase in a strength of transmission of the second electrical signal from the at least one or more of the first plurality of electrodes to one or more of the first plurality of electrodes. 
III.R.	The Office respectfully disagrees.  The following response will first address the increases in signal transmission with respect to (A) the second plurality of electrodes (producing haptic effect), and subsequently the increase in signal with respect to (B) the first plurality of electrodes (determining touch location).
(A)	Wakuda teaches (Figures 7, 8) a pair of tactile sensation generation electrodes (Comprising 3) upon which one of positive (+) and negative (-) charges are formed capacitively couple to one another across the insulating layer (Comprising 2) therebetween; fingertip (Comprising 40) contact establishes current flow between said pair, across the fingertip [0034].
In other words, by virtue of the pair of tactile sensation generation electrodes being separated by an insulator, prior to fingertip contact, electric field lines capacitively couple the pair.  There is no current therebetween.  Fingertip contact, by the Coulomb force formed between each of the pair and excited charge on fingertip skin [0013] produce the flow of current.
The path between a pair of electrodes going from no current flowing (when no finger is in contact), to a current flowing (when a finger is in contact) is interpreted to read fairly on the claimed increase in signal transmission between pairs of the second plurality of electrodes.
(B)	As indicated above, contact of a fingertip generates current flow across the fingertip [0034] that is interpreted as an increase in signal transmission between pairs of the second plurality of electrodes.  Tactile sensation generation electrodes (Comprising 3 of Figure 2) are capacitively coupled to coordinate input device electrodes (Comprising 14, 16), when facilitates signal transmission therebetween [0039], increasing signal transmission between tactile sensation generation electrodes, is interpreted to similarly increase the amount of signal transmission to coordinate input device electrodes.
This teaching by Wakuda is interpreted to read fairly on an increase in signal transmission across the first plurality of electrodes, as claimed.

IV.A.	Finally, the secondary references do not overcome any of Wakuda's deficiencies or provide the alleged motivation to combine. Specifically, the secondary references alone or in combination fail to teach, suggest or provide a motivation to a POSITA for a touch device wherein the first pair of electrodes and the second pair of electrodes of the second plurality of electrodes disposed on the front surface are configured to produce an increase in signal transmission when a user's finger is disposed contiguously with the front surface. The secondary references alone or in combination also fail to teach, suggest or provide a motivation to a POSITA for a touch device wherein when a first electrical signal is sent to at least one or more of the second plurality of electrodes a haptic effect is produced, and when a second electrical signal is sent to at least one of the one or more of the first plurality of electrodes a touch location is determined based on an increase in a strength of transmission of the second electrical signal from the at least one or more of the first plurality of electrodes to one or more of the first plurality of electrodes. 
IV.R.	The Office respectfully disagrees.  The argument is moot, in view of the argued deficiency of Wakuda proven erroneous, in view of the reasoning above.

V.	Arguments directed to the patentability of dependent claims are moot, in view of the maintained rejection of independent claims, from which the depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

i.	Claim1 – 8, 10, 11, 13, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wakuda (2013/0063394) in view of Cruz-Hernandez et al. (2013/0057509; hereinafter Cruz).

Regarding claim 1, Wakuda discloses a touch interface having integrated haptic actuation and touch sensing [0003] comprising: 
an insulating substrate (Comprising 13 of Figure 2) having a front surface (Top, relative to orientation of the figure) and a rear (Bottom) surface; 
a first plurality of electrodes (Comprising 14, 16) disposed on the rear surface (Bottom of 13) comprising at least a first pair of electrodes ([0028]: Corresponding to respective ones of arrays of 14, 16 by which one of X and Y coordinates are detected) and a second pair of electrodes (Pair of 14, 16 other than the aforementioned) arranged in a first pattern along one or more axes (Figures 3, 4: 14 and 16 respectively defining directions of said axes); and 
a second plurality of electrodes (3 of Figure 2) disposed on the front surface (Top of 13) comprising at least a first pair of electrodes (Example of explicitly labeled pair of 3a, 3b in upper leftmost portion of array in Figure 8, respectively shown in Figure 7 as carrying one of positive and negative charge) and a second pair of electrodes (Pair of 3a, 3b other than the aforementioned) arranged in a second pattern along one or more axes (Figure 8: A and B respectively defining directions of said axes), wherein 
each electrode in the second plurality of electrodes may have a different voltage from each of the other electrodes ([0041]: “...only the specific electrode lines...can be selected...[and] various types of electric signals...set for each area...”); wherein 
the first pattern of electrodes substantially mirror the second pattern of electrodes (Tactile electrodes formed at intersection of sensing electrodes [0047] with the same diamond shape [0040], and equal size [0039]); and wherein 
each electrode disposed on the front surface is mutually capacitively coupled with a corresponding electrode disposed on the rear surface ([0039]: “...[T]actile...electrodes...capacitively coupled to...first or second electrodes...) for simultaneous1 haptic actuation and touch sensing [0003]; and wherein
the first pair of electrodes and the second pair of electrodes of the second plurality of electrodes (Comprising 3 of Figure 2) disposed on the front surface (Top of 13) are configured to produce an increase in signal transmission when a user’s finger is disposed contiguously with the front surface ([0034]: From {a} capacitive coupling of positive and negative side electrodes when finger is not in proximity, to {b} current flowing through finger across positive and negative side electrodes when fingertip is in contact2); wherein 
when a first electrical signal is sent to at least one or more of the second plurality of electrodes a haptic effect is produced [0031], and wherein 
when a second electrical signal is sent to at least one of the one or more of the first plurality of electrodes a touch location is determined [0030] based on an increase in a strength of transmission of the second electrical signal from the at least one or more of the first plurality of electrodes to one or more of the first plurality of electrodes (Pairs of tactile electrodes producing current flow across a fingertip [0034] are coupled and transmit signal across respective coordinate input device electrodes [0036]3).  
Wakuda does not explicitly disclose the interface wherein each electrode in the first plurality of electrodes may have a different voltage from each of the other electrodes.
In the same field of endeavor, Cruz discloses a device (Figure 2) providing haptic output [0001] with a collection of electrodes (122; [0056]) and determining input location [0004] with a sensor (118; [0059]) provided in plurality [0049] enabling multi-touch [0064] reading with multiple values of voltage [0069].  This is among the measures providing a more localized haptic experience [0072], which Wakuda negates detail of, by virtue of being well known [0030].  
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the interface of Wakuda to be modified wherein each electrode in the first plurality of electrodes may have a different voltage from each of the other electrodes in view of the teaching of Cruz as an enhancement of localized haptic experience. 

Regarding claim 2, Wakuda in view of Cruz discloses the touch interface of claim 1.  Wakuda discloses the interface wherein when a transmitted signal is applied to at least one of the first plurality of electrodes on the rear surface, the transmitted signal passes through the insulating substrate via the mutual capacitance to the at least one of the second plurality of electrodes on the front surface [0039] such that when a user's finger is disposed contiguously with the front surface (Figure 7) the finger modulates a strength of reception of the transmitted signal from the at least one of the second plurality of electrodes on the front surface to at least one other of the second plurality of electrodes on the front surface as a received signal ([0034]: Finger interrupting electric field lines between positive and negative side electrodes 3).  

Regarding claim 3, Wakuda in view of Cruz discloses the touch interface of claim 2.  Wakuda discloses the interface wherein the received signal passes through the insulating substrate via the mutual capacitance [0039] to at least one of the first plurality of electrodes (Figure 2: Comprising 14, 16) on the rear surface (Bottom of 13) so that a location of the user's finger is determined from the strength of reception of the received signal [0030].  

Regarding claim 4, Wakuda in view of Cruz discloses the touch interface of claim 1.  Wakuda discloses the interface wherein the plurality of electrodes (3 of Figure 2) on the front surface (Top of 13) are transparent [0032].  

Regarding claim 5, Wakuda in view of Cruz discloses the touch interface of claim 1.  Wakuda discloses the interface wherein the substrate (13 of Figure 2) is transparent [0028].  

Regarding claim 6, Wakuda in view of Cruz discloses the touch interface of claim 1.  
Wakuda does not expressly state the interface being provided wherein the haptic effect provided by the electrodes on the front surface is a change in friction.  
However, Cruz’s device (Figure 2) provides haptic output [0001] to changing friction [0052] as a part of a more localized experience [0072].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the interface of Wakuda to be modified wherein the haptic effect provided by the electrodes on the front surface is a change in friction in view of the teaching of Cruz to provide a more localized experience.  

Regarding claim 7, Wakuda in view of Cruz discloses the touch interface of claim 1.  Wakuda discloses the interface wherein the haptic effect is independently controllable at more than one touch location ([0041]: Amplitude, frequency – determinative of tactile stimulus experienced – may be set for each areas of the operation surface).  

Regarding claim 8, Wakuda in view of Cruz discloses the touch interface of claim 1.  Wakuda discloses the interface wherein the electrodes (Figure 2: 14, 16) on the rear surface (Bottom of 13) provide measurements of positions of more than one touch location (Figures 3, 4: Any location of corresponding ones of 14, 16).  

Regarding claim 10, Wakuda in view of Cruz discloses the touch interface of claim 1.  Wakuda discloses the interface wherein the second plurality of electrodes (3 of Figure 2) disposed on the front surface (Top of 13) comprises at least a first pair of electrodes (Figure 8: Any pair of 3a, 3b) and a second pair of electrodes (Any differing pair of 3a, 3b), wherein the first pair of electrodes is configured to build up an electrical charge ([0034]: Positive and negative on respective electrodes) independent from the second pair of electrodes and the second pair of electrodes is configured to build up an electrical charge independent from the first pair of electrodes ([0041]: Voltages having at least examples of differing amplitude/frequency, at respective locations/areas, having differing pair of A and B electrode lines, positively and negatively charged).  
Wakuda does not make an express statement of the interface being provided wherein the first pair of electrodes is electrically isolated from the second pair of electrodes.
However, as indicated in relied upon [0041] of Wakuda, various electric signals may be applied to differing pairs of electrode lines in tactile sensation generation electrode group, to produce tactile stimulus unique to each area of contact.  One having ordinary skill in the art could discern that the lack of electrical isolation would result in all pair being driven with the same signals and producing the same tactile stimulus across all areas, as a result.  The teaching of differing tactile stimulus at differing locations is thus considered a silent teaching of electrical isolation among electrode pairs.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Wakuda provides a silent teaching of the interface being provided wherein the first pair of electrodes is electrically isolated from the second pair of electrodes, as claimed, in view of the reasoning above. 

Regarding claim 11, Wakuda in view of Cruz discloses the touch interface of claim 10.  
Wakuda does not make an outright statement of the interface being provided wherein the first pair of electrodes and second pair of electrodes are configured to charge sequentially such that the first pair of electrodes charges while the second pair of electrodes is not charging and the second pair of electrodes charges while the first pair of electrodes is not charging.  
However, Cruz’s haptic output [0001] isolates the location to which haptic effect is administered [0071] and changes said location in response to a user’s finger movement [0073] in an effort to provide a localized haptic experience [0072].  Per the output of a haptic effect corresponding to the application of power [0072], this is a strong suggestion of only electrodes at the first location receiving power at a first time, and only electrodes at the second location receiving power at a second, subsequent time.  Something to this end is suggested, although not explicitly stated in Wakuda’s mention of sequential distribution of electrical signal to tactile sensation generation electrodes [0039]. 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the interface of Wakuda to be modified wherein the first pair of electrodes and second pair of electrodes are configured to charge sequentially such that the first pair of electrodes charges while the second pair of electrodes is not charging and the second pair of electrodes charges while the first pair of electrodes is not charging in view of the teaching of Cruz to localize the haptic experience.  

Regarding claim 13, Wakuda discloses a touch interface having integrated haptic actuation and touch sensing [0003] comprising: 
an insulating substrate (Comprising 13 of Figure 2) having a front surface (Top, relative to orientation of the figure) and a rear (Bottom) surface; 
a first plurality of electrodes (Comprising 14, 16) disposed on the rear surface (Bottom of 13) arranged in a first pattern along one or more axes (Figures 3, 4), wherein 
the first plurality of electrodes is configured to serve as sensing devices to determine a touch location [0030]; wherein
the first plurality of electrodes comprises at least a first pair of electrodes and a second pair of electrodes ([0028]: Corresponding to respective ones of arrays of 14, 16 by which one of X and Y coordinates are detected) and a second pair of electrodes (Pair of 14, 16 other than the aforementioned); and 
a second plurality of electrodes (3 of Figure 2) disposed on the front surface (Top of 13) arranged in a second pattern along one or more axes (Figure 8); wherein 
the first pattern of electrodes substantially mirror the second pattern of electrodes (Tactile electrodes formed at intersection of sensing electrodes [0047] with the same diamond shape [0040], and equal size [0039]) wherein 
each electrode in the second plurality of electrodes may have a different voltage from each of the other electrodes ([0041]: “...only the specific electrode lines...can be selected...[and] various types of electric signals...set for each area...”); wherein 
the second plurality of electrodes is configured to provide a haptic effect [0031]; and wherein 
each electrode disposed on the front surface is mutually capacitively coupled with a corresponding electrode disposed on the rear surface ([0039]: “...[T]actile...electrodes...capacitively coupled to...first or second electrodes...) for simultaneous haptic actuation and touch sensing [0003]; and wherein 
the second plurality of electrodes (3) disposed on the front surface (Top of 13) comprises at least a first pair of electrodes (Figure 8: Any pair of 3a, 3b) and a second pair of electrodes (Any differing pair of 3a, 3b), wherein 

the first pair of electrodes is configured to build up an electrical charge ([0034]: Positive and negative on respective electrodes) independent from the second pair of electrodes and the second pair of electrodes is configured to build up an electrical charge independent from the first pair of electrodes ([0041]: Voltages having at least examples of differing amplitude/frequency, at respective locations/areas, having differing pair of A and B electrode lines, positively and negatively charged); wherein 
the first pair of electrodes and the second pair of electrodes of the second plurality of electrodes disposed on the front surface are configured to produce an increase in signal transmission when a user’s finger is disposed contiguously with the front surface ([0034]: From {a} capacitive coupling of positive and negative side electrodes when finger is not in proximity, to {b} current flowing through finger across positive and negative side electrodes when fingertip is in contact); and wherein 
when a first electrical signal is sent to at least one or more of the second plurality of electrodes a haptic effect is produced [0031], and wherein 
when a second electrical signal is sent to at least one of the one or more of the first plurality of electrodes a touch location is determined based on an increase in a strength of transmission of the second electrical signal from at least one or more of the first plurality of electrodes to one or more of the first plurality of electrodes ([0030]: Decreasing capacitance value among electrodes determining fingertip coordinate position).  
Wakuda does not make an express statement of the interface being provided wherein the first pair of electrodes is electrically isolated from the second pair of electrodes.
However, as indicated in relied upon [0041] of Wakuda, various electric signals may be applied to differing pairs of electrode lines in tactile sensation generation electrode group, to produce tactile stimulus unique to each area of contact.  One having ordinary skill in the art could discern that the lack of electrical isolation would result in all pair being driven with the same signals and producing the same tactile stimulus across all areas, as a result.  The teaching of differing tactile stimulus at differing locations is thus considered a silent teaching of electrical isolation among electrode pairs.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Wakuda provides a silent teaching of the interface being provided wherein the first pair of electrodes is electrically isolated from the second pair of electrodes, as claimed, in view of the reasoning above. 
Wakuda does not explicitly disclose the interface wherein each electrode in the first plurality of electrodes may have a different voltage from each of the other electrodes.
In the same field of endeavor, Cruz discloses a device (Figure 2) providing haptic output [0001] with a collection of electrodes (122; [0056]) and determining input location [0004] with a sensor (118; [0059]) provided in plurality [0049] enabling multi-touch [0064] reading with multiple values of voltage [0069].  This is among the measures providing a more localized haptic experience [0072], which Wakuda negates detail of, by virtue of being well known [0030].  

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the interface of Wakuda to be modified wherein each electrode in the first plurality of electrodes may have a different voltage from each of the other electrodes in view of the teaching of Cruz as an enhancement of localized haptic experience. 

Regarding claim 14, Wakuda in view of Cruz discloses the touch interface of claim 13.  
Wakuda does not make an outright statement of the interface being provided wherein the first pair of electrodes and second pair of electrodes are configured to charge sequentially such that the first pair of electrodes charges while the second pair of electrodes is not charging and the second pair of electrodes charges while the first pair of electrodes is not charging.  
However, Cruz’s haptic output [0001] isolates the location to which haptic effect is administered [0071] and changes said location in response to a user’s finger movement [0073] in an effort to provide a localized haptic experience [0072].  Per the output of a haptic effect corresponding to the application of power [0072], this is a strong suggestion of only electrodes at the first location receiving power at a first time, and only electrodes at the second location receiving power at a second, subsequent time.  Something to this end is suggested, although not explicitly stated in Wakuda’s mention of sequential distribution of electrical signal to tactile sensation generation electrodes [0039]. 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the interface of Wakuda to be modified wherein the first pair of electrodes and second pair of electrodes are configured to charge sequentially such that the first pair of electrodes charges while the second pair of electrodes is not charging and the second pair of electrodes charges while the first pair of electrodes is not charging in view of the teaching of Cruz to localize the haptic experience.  

Regarding claim 18, Wakuda in view of Cruz discloses the touch interface of claim 13.  Wakuda discloses the interface wherein the insulating substrate (Comprising 13 of Figure 2) is transparent [0028].   

ii.	Claims 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wakuda in view of Cruz, as respectively applied to claims 1 and 13 above, and further in view of Radivojevic et al. (2013/0106774; hereinafter Radivojevic).

Regarding claim 9, Wakuda in view of Cruz discloses the touch interface of claim 1.  
Wakuda in view of Cruz does not explicitly disclose the interface wherein a set of the first plurality of electrodes disposed on the rear surface remain functional when a set of the second plurality of electrodes disposed on the front surface is damaged.  
In the same field of endeavor, Radivojevic discloses a touch screen providing electrotactile stimulation [0001] capable of functioning in modes wherein haptic feedback is needed or not [0245] on the basis of circuitry (Figure 10b) uniquely associated with haptic feedback kept in a low/off state, while touch sensing remains operational (SW3 set to “...Hi...”).  This ability to enable a piecemeal operation of the device, wherein one portion may function in an active state without another portion, provides what may be considered a suggestion of analogous functionality.  It conveniently also introduces a measure of reducing power consumption [0239].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the interface of Wakuda to be modified wherein a set of the first plurality of electrodes disposed on the rear surface remain functional when a set of the second plurality of electrodes disposed on the front surface is damaged in view of the teaching of Radivojevic with the added benefit of reducing power consumption.  

Regarding claim 17, Wakuda in view of Cruz discloses the touch interface of claim 13.  
Wakuda in view of Cruz does not explicitly disclose the interface wherein a set of the first plurality of electrodes disposed on the rear surface remain functional when a set of the second plurality of electrodes disposed on the front surface is nonfunctional.  
In the same field of endeavor, Radivojevic discloses a touch screen providing electrotactile stimulation [0001] capable of functioning in modes wherein haptic feedback is needed or not [0245] on the basis of circuitry (Figure 10b) uniquely associated with haptic feedback kept in a low/off state, while touch sensing remains operational (SW3 set to “...Hi...”).  This ability to enable a piecemeal operation of the device, wherein one portion may function in an active state without another portion, provides what may be considered a suggestion of analogous functionality.  It conveniently also introduces a measure of reducing power consumption [0239].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the interface of Wakuda to be modified wherein a set of the first plurality of electrodes disposed on the rear surface remain functional when a set of the second plurality of electrodes disposed on the front surface is nonfunctional in view of the teaching of Radivojevic with the added benefit of reducing power consumption.  

iii.	Claims 12, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wakuda in view of Cruz as respectively applied to claims 11, 14 and 13 above, and further in view of Ogura et al. (2014/0225848; hereinafter Ogura).

Regarding claim 12, Wakuda in view of Cruz discloses the touch interface of claim 11.  
Wakuda in view of Cruz does not explicitly disclose the interface wherein when the first pair of electrodes is charged and the second pair of electrodes is charging, the first pair of electrodes is configured to produce a haptic effect when an electrical signal is sent to the first pair of electrodes; and the first pair of electrodes and second pair of electrodes are configured to be charged sequentially such that the first pair of electrodes is configured to build up a charge while the second pair of electrodes is not building up a charge and the second pair of electrodes is configured to build up a charge while the first pair of electrodes is not building up a charge.  
However, Ogura discloses the presentation of tactile sense to a user [0001] experienced in line with sequentially written [0153] x- and y-direction selection lines (Figure 18) to identify the pair (formed by x- and y-direction selection lines) and its respective, single working electrode for each tactile sense setting period [0158].  
Consider first and second pairs, whose y-direction selection line respectively comprises one of y1 (negative tactile sense; hereinafter [-]) and y2 (positive tactile sense; hereinafter [+]), as one of its selection lines.  If the upward slope of the rising time in Figure 19 (t.sub.r) is considered analogous to the claimed build up of charge, each one of y1[-] and y2[+] is shown to build up charge at a time when the other does not.  Furthermore, the on time (t.sub.h of Figure 19) of y1[-] (during which tactile sense is provided) concludes at the start of rise time (charging) of y2[+].  Tactile sense is thus more efficiently presented [0010].  The single working electrode (and the x/y pair formed thereby) at any one time is building up charge, while other working electrodes (and their respective pairs) are not.  In keeping with the “...sequential...” writing, at a second/later time, the aforementioned single working electrode is not building up charge, while another differing single working electrode, is.  Such functionality is at least suggested by Wakuda’s mention of tactile stimulus applied to the location of a fingertip, but not elsewhere [0041], with a sequential distribution of electrical signal to tactile sensation generation electrodes [0039].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the interface of Wakuda to be modified wherein when the first pair of electrodes is charged and the second pair of electrodes is charging, the first pair of electrodes is configured to produce a haptic effect when an electrical signal is sent to the first pair of electrodes; and the first pair of electrodes and second pair of electrodes are configured to be charged sequentially such that the first pair of electrodes is configured to build up a charge while the second pair of electrodes is not building up a charge and the second pair of electrodes is configured to build up a charge while the first pair of electrodes is not building up a charge in view of the teaching of Ogura to more efficiently present tactile sense to a user.  


Regarding claim 15, Wakuda in view of Cruz discloses the touch interface of claim 14.  
Wakuda in view of Cruz does not expressly state the interface being provided wherein when the first pair of electrodes is charged and the second pair of electrodes is charging, the first pair of electrodes is configured to produce a haptic effect when an electrical signal is sent to the first pair of electrodes.  
However, Ogura’s presentation of tactile sense to a user [0001] sequentially drives pairs of x- and y-direction selection lines ([0158]; Figure 18), wherein an “...ON TIME...” (t.sub.h of Figure 19), during which direction selection line is interpreted as providing a haptic effect, is concluding during a subsequently driven direction selection line’s “...RISING TIME...” (t.sub.r), which is interpreted as charging.  Tactile sense is more efficiently provided to a user [0010].  Such functionality is at least suggested by Wakuda’s mention of tactile stimulus applied to the location of a fingertip, but not elsewhere [0041], with a sequential distribution of electrical signal to tactile sensation generation electrodes [0039].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the interface of Wakuda to be modified wherein when the first pair of electrodes is charged and the second pair of electrodes is charging, the first pair of electrodes is configured to produce a haptic effect when an electrical signal is sent to the first pair of electrodes in view of the teaching of Ogura to more efficiently provide a user tactile sense.  


Regarding claim 16, Wakuda in view of Cruz discloses the touch interface of claim 13.  
Wakuda in view of Cruz does not expressly state the interface being provided wherein when the first pair of electrodes is charged and the second pair of electrodes is charging, the first pair of electrodes is configured to produce a haptic effect when an electrical signal is sent to the first pair of electrodes.  
However, Ogura’s presentation of tactile sense to a user [0001] sequentially drives pairs of x- and y-direction selection lines ([0158]; Figure 18), wherein an “...ON TIME...” (t.sub.h of Figure 19), during which direction selection line is interpreted as providing a haptic effect, is concluding during a subsequently driven direction selection line’s “...RISING TIME...” (t.sub.r), which is interpreted as charging.  Tactile sense is more efficiently provided to a user [0010].  Such functionality is at least suggested by Wakuda’s mention of tactile stimulus applied to the location of a fingertip, but not elsewhere [0041], with a sequential distribution of electrical signal to tactile sensation generation electrodes [0039].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the interface of Wakuda to be modified wherein when the first pair of electrodes is charged and the second pair of electrodes is charging, the first pair of electrodes is configured to produce a haptic effect when an electrical signal is sent to the first pair of electrodes in view of the teaching of Ogura to more efficiently provide a user tactile sense.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AM/       

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Instant application discusses time sequencing [0079] involving sensing when haptics are not in use [0080] producing a haptic effect when sensing is suspended [0081].  By virtue of at least this passage communicating that haptic actuation and touch sensing are not “...simultaneously performed...” it will instead be interpreted that these two functions are instead “...simultaneously present...” within the same device/system.
        2 The transition from a zero value current (i.e. no current flowing) to a non-zero value current (i.e. current flowing) is an example of an increase in signal transmission.
        3 An increase in signal transmission (i.e. current flow) between first and second tactile electrodes, distributes a corresponding signal through coordinate input device electrodes, to which the tactile electrodes are coupled.